MEMORANDUM **
Andrew Staffer appeals the summary judgment entered in favor of Robert Predovich. We affirm.
The bankruptcy court’s decision does not warrant reversal because Predovich was entitled to summary judgment on the merits of his motion. See Henry v. Gill Industries, Inc. et al., 983 F.2d 943 (9th Cir.1993); T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626 (9th Cir.1987). Predovich’s claims against Staffer were non-dischargeable under subsections 523(a)(3), (4), and (6) of the Bankruptcy Code. The bankruptcy court also did not err by denying Staffer oral argument at the June 8, 2005 hearing without advance notice. Staffer failed to file a timely opposition, Local Bankruptcy Rule 9013-1 expressly permits the court to “dispense with oral argument,” and Local Bankruptcy Rule 9013-l(a)(14) does not guarantee notice to a party that it will not be permitted oral argument.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.